PER CURIAM.
This is an appeal from a judgment of guilty of manslaughter and a fifteen year sentence.
*779Appellant poses several questions regarding the admissibility of inflammatory photographs, improper prosecutorial comments, and the identification of the victim by a relative. The last two points clearly do not constitute reversible error on the facts of this case.
The first point is a little more difficult. The state offered in evidence, over the objection that they were inflammatory and thus prejudicial, pictures of the victim taken at the morgue. Most of them depict a bullet hole in the victim’s chest. Only one of the photographs could be described as gruesome. That photo is a post-evisceration view of the empty chest cavity and the location of the bullet lodged in the victim’s spine. While we cannot say the introduction of that photograph was necessary, we also cannot say it is irrelevant. In fact, it is corroboration of the testimonial evidence and thus admissible. Straight v. State, 397 So.2d 903 (Fla.1981).
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY and DELL, JJ., concur.
ANSTEAD, C.J., dissents without opinion.